UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1820



MILDRED CLOVIS,

                                                          Petitioner,

          versus


FMC MINING EQUIPMENT DIVISION;        DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION       PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-689-BLA, 99-41-BLA)


Submitted:   March 25, 2003                 Decided:   April 28, 2003


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy F. Cogan, CASSIDY, MYERS, COGAN, VOEGELIN & TENNANT, L.C.,
Wheeling, West Virginia, for Petitioner. Paul E. Frampton, BOWLES,
RICE, MCDAVID, GRAFF & LOVE, P.L.L.C., Charleston, West Virginia,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mildred Clovis seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.   See Clovis

v. FMC Mining Equip. Div., No. 01-689-BLA (BRB May 30, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2